Title: From George Washington to Gouverneur Morris, 2 May 1788
From: Washington, George
To: Morris, Gouverneur



Dear Sir,
Mount Vernon [2 May 1788]

Your letter of the 29th Ult. reminds me of an omission which I should be ashamed of, did I not conceive that my apology will be as satisfactory as it is just. The omission alluded to, is not acknowledging the receipt of your former favor which accompanied the Books, and thanking you for your care of them. The apology is, the hourly expectation of seeing you at this place on your return to Philada—Of the adequacy of the one to the other, you are to judge. Be this as it may, it is the best I can offer.
I have not at any moment dispaired of this State’s acceptance of the New Constitution, and entertain more confidence since the ratification of it in Maryland by so large & decided a Majority. The fury of the opposition I believe is spent. The grand push was made at the Elections. failing of success here, the hopes of the leaders begin to flag, & many of them (or I am mistaken) wish the business was to commence de nova—in which a different line of March would be taken up by some of them.
It was with very singular pleasure I received information of the intended visit of Mrs Morris &ca—I take it for granted, though Mr Morris has not said as much, that he will add to our happiness by becoming one of the party—to repeat the same to you is, I hope unnecessary, as you cannot doubt of the pleasure it would give me. Mrs Washington offers her Compliments to you, and with sentiments of sincere esteem & regard I am—Dear Sir Your friend & Servt

Go: Washington


P.S. Colo. Humphreys who is here, thanks you for your kind remembrance of him, and prays you to accept of his best wishes—G.W.

